Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 59-73 are pending and are subject to restriction.

Election/Restrictions
2.       Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.    	Claims 66-70, drawn to methods of treating a cancer in an individual in need thereof, the method comprising administering to the individual a therapeutically effective amount of the antibody or antibody fragment comprising:
(a) a heavy chain variable region (VH) comprising:
a VHCDR1 of SEQ ID NO:22,
a VHCDR2 of a sequence selected from any one of SEQ ID NO:23, SEQ ID NO:24,
SEQ ID NO:25, SEQ ID NO:26, or SEQ ID NO:27, and a VHCDR3 of SEQ ID NO:29 or SEQ ID NO:109; and a light chain variable region (VL) comprising: a VLCDR1 of SEQ ID NO:30 or SEQ ID NO:31, a VLCDR2 of SEQ ID NO:33, and a VLCDR3 of SEQ ID NO:34; or (b) a VH comprising: a VHCDR1 of SEQ ID NO:84, a VHCDR2 of SEQ ID NO:80, and
a VHCDR3 of SEQ ID NO:29 or SEQ ID NO:109, and a VL comprising:
a VLCDR1 of SEQ ID NO:85 or SEQ ID NO:86, a VLCDR2 of SEQ ID NO:82, and a VLCDR3 of SEQ ID NO:83, classified, for example, in C07K 16/00.

II.    	Claims 71-73, drawn to methods of treating an infectious disease in an individual in need thereof, the method comprising administering to the individual a therapeutically effective amount of the antibody or antibody fragment comprising:
(a) a heavy chain variable region (VH) comprising:
a VHCDR1 of SEQ ID NO:22,
a VHCDR2 of a sequence selected from any one of SEQ ID NO:23, SEQ ID NO:24,
SEQ ID NO:25, SEQ ID NO:26, or SEQ ID NO:27, and a VHCDR3 of SEQ ID NO:29 or SEQ ID NO:109; and a light chain variable region (VL) comprising: a VLCDR1 of SEQ ID NO:30 or SEQ ID NO:31, a VLCDR2 of SEQ ID NO:33, and a VLCDR3 of SEQ ID NO:34; or (b) a VH comprising: a VHCDR1 of SEQ ID NO:84, a VHCDR2 of SEQ ID NO:80, and
a VHCDR3 of SEQ ID NO:29 or SEQ ID NO:109, and a VL comprising: a VLCDR1 of SEQ ID NO:85 or SEQ ID NO:86, a VLCDR2 of SEQ ID NO:82, and a VLCDR3 of SEQ ID NO:83, classified, for example, in A61K 39/00.

3.	Claims 59-65 are linking claims, linking the inventions of Groups I-II.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim depending from or otherwise including all the limitations of the allowable linking claims will be entitled to examination in the instant application.  Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claims are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

4.	The inventions are distinct, each from the other because of the following reasons:
The inventions of Group I and Group II are drawn to distinct methods because Group I requires treating cancer, not required by Group II, while Group II requires treating an infectious disease not required by Group I.
Because the inventions are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any of these inventions would require a different search, the examination of any one with any other would be a serious burden.
Since the inventions of Groups I-II have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See MPEP § 803.

5. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

7.	This application contains claims directed to more than one species of the generic invention of Group I or II, wherein said antibody comprises a CDRs with species set forth in the claims (see (a) VHCDR2 which recites 5 species of sequences). Accordingly, Applicant must elect a single CDR sequence for each CDR that recites CDR sequences in the alternative.
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. More particularly, each species recites a structurally and functionally different amino acid sequence.  In addition, these species are not obvious variants of each other based on the current record.  Accordingly, in this case amino acid sequence searches are particularly pertinent, and such a search is performed using each different and unique sequence.  
Therefore, the examination of claims directed to any one species requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species and will not provide adequate information regarding any other.  See MPEP § 809.  


8.	Therefore, Applicant is further required to elect CDR sequences as set forth above.
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Applicant is reminded that the reply must also identify the claims and any subgenera readable on the elected species, including any claims subsequently added.  

9.	This application contains claims directed to more than one species of the generic invention of Group I or II, further comprising administering to the individual an antagonist of CTLA4, LAG3, or TIM3, or an inhibitor of PD-1/PD-L1 interaction. Accordingly, Applicant must elect a single agent further administered.
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. More particularly, each species recites a structurally and functionally different agent.  In addition, these species are not obvious variants of each other based on the current record.  Accordingly, in this case, different prior art searches are required and such a search is performed using each different and unique agent.  
Therefore, the examination of claims directed to any one species requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species and will not provide adequate information regarding any other.  See MPEP § 809.  

10.	Therefore, Applicant is further required to elect a single agent as set forth above.
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Applicant is reminded that the reply must also identify the claims and any subgenera readable on the elected species, including any claims subsequently added.  

11.	This application contains claims directed to more than one species of the generic invention of Group I, wherein the individual has a cancer selected from renal cancer, lung cancer including non-small cell lung cancer (NSCLC), glioma, fibrosarcoma, pancreatic cancer, melanomas, breast cancer, lung cancer, bronchial cancer, colorectal cancer, prostate cancer, stomach cancer, ovarian cancer, urinary bladder cancer, brain or central nervous system cancer, peripheral nervous system cancer, esophageal cancer, cervical cancer, uterine or endometrial cancer, cancer of the oral cavity or pharynx, liver cancer, kidney cancer, testicular cancer, biliary tract cancer, small bowel or appendix cancer, salivary gland cancer, thyroid gland cancer, adrenal gland cancer, osteosarcoma, chondrosarcoma, cancer of hematological tissues, or head and neck squamous cell carcinoma (HNSCC). Accordingly, Applicant must elect a single cancer.
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. More particularly, each species recites a different and distinct cancer.  In addition, these species are not obvious variants of each other based on the current record.  Accordingly, in this case, different prior art searches are required and such a search is performed using each different and unique cancer.  
Therefore, the examination of claims directed to any one species requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species and will not provide adequate information regarding any other.  See MPEP § 809.  

12.	Therefore, if Group I is elected, Applicant is further required to elect a single cancer as set forth above.
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Applicant is reminded that the reply must also identify the claims and any subgenera readable on the elected species, including any claims subsequently added.  


13.	This application contains claims directed to more than one species of the generic invention of Group II, wherein the infectious disease is selected from a bacterial infection, a fungal infection, a viral infection or a parasitic infection.
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. More particularly, each species recites a different and distinct infection.  In addition, these species are not obvious variants of each other based on the current record.  Accordingly, in this case, different prior art searches are required and such a search is performed using each different and unique infection.  
Therefore, the examination of claims directed to any one species requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species and will not provide adequate information regarding any other.  See MPEP § 809.  

14.	Therefore, if Group II is elected, Applicant is further required to elect a single infection as set forth above.
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Applicant is reminded that the reply must also identify the claims and any subgenera readable on the elected species, including any claims subsequently added.  

15.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claim are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until all elected product claims are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

16.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Respectfully,						
Brad Duffy						
571-272-9935
				
/Brad Duffy/
Primary Examiner, Art Unit 1643
June 14, 2022